MEMORANDUM OPINION
                                          No. 04-12-00034-CR

                                   IN RE Bernard Troy WALKER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 22, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 18, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus, the trial court’s response, and the trial court’s

February 10, 2012 order and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).



                                                                   PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2008-CR-11182, State of Texas v. Bernard Troy Walker, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.